                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 DANIEL L. WILLIAMS,                              )
                                                  )        Case No. 3:18-cv-222
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge H. Bruce Guyton
 CLAIBORNE COUNTY JAIL, MEDICAL                   )
 STAFF, OFFICER WOMPSHIRE,                        )
 OFFICER SMITH, ADAM HOPSON and                   )
 JOHN DOE,

         Defendants.


                                  MEMORANDUM OPINION


       This is a pro se prisoner’s civil rights action brought under 42 U.S.C. § 1983 by Plaintiff

Daniel L. Williams. Upon initial review of Plaintiff’s motion to proceed in forma pauperis [Doc.

1], the Court issued a deficiency order notifying Plaintiff that he had neither paid the filing fee

nor submitted the proper documents required to proceed in forma pauperis under 28 U.S.C. §

1915(a)(2) [Doc. 4]. Plaintiff was warned that, unless he either paid the full filing fee or

submitted the appropriate in forma pauperis documentation, properly signed and completed,

within thirty days of entry of the deficiency order, the Court would presume that he is not a

pauper, assess the full filing fee, and dismiss the case for failure to prosecute [Doc. 4 pp. 1-2].

The deficiency order was entered on January 10, 2019, and was mailed to Plaintiff’s listed

address at the Bledsoe County Correctional Complex [Doc. 4].

       More than thirty days have passed since the entry of the deficiency order, and Plaintiff

has failed to pay the fee, submit the appropriate documentation, or otherwise respond to that

order in any way. Accordingly, Plaintiff’s motion for leave to proceed in forma pauperis [Doc.
1] will be DENIED and Plaintiff will be ASSESSED total court fees in the amount of four

hundred ($400.00) dollars, consisting of a filing fee of three hundred fifty dollars ($350.00), and

an administrative fee of fifty dollars ($50.00). See 28 U.S.C. § 1914(a); Judicial Conference of

the United States, District Court Miscellaneous Fee Schedule # 14 (effective September 1, 2018).

The Clerk is DIRECTED to forward a copy of this opinion to the Court’s financial deputy.

       Additionally, pursuant to Fed. R. Civ. P. 41(b), this action will be DISMISSED for want

of prosecution and for failure to comply with the Court’s deficiency order and the local rules of

court. McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) overruled on other grounds

by Jones v. Bock, 549 U.S. 199 (2007). Federal Rule of Civil Procedure 41(b) provides for

involuntary dismissal of a complaint if “the plaintiff fails to prosecute or to comply with these

rules or a court order . . . .” See, e.g., Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th

Cir. 1999). Dismissal under Fed. R. Civ. P. 41(b) may be sua sponte. Jourdan v. Jabe, 951 F.2d

108, 109 (6th Cir. 1991). In determining whether involuntary dismissal is warranted under Rule

41(b) for failure to prosecute, a court is to consider four factors:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 737 (6th Cir. 2008).

       As to the first factor, the Court finds that Plaintiff’s failure to comply with the deficiency

order is due to his own willfulness and fault. Local Rule 83.13 imposes upon a pro se litigant the

obligation to both monitor the progress of his case and to prosecute it diligently. Moreover, that

same rule provides that the failure of a pro se plaintiff to timely respond to an order sent to the

last address provided to the Clerk may result in dismissal of the case. Here, the record shows



                                                   2
that the Court’s deficiency order was mailed to Plaintiff at his last reported address [Doc. 4].

There is no indication that the order was returned as undeliverable or that Plaintiff did not

receive it. “[W]hile pro se litigants may be entitled to some latitude when dealing with

sophisticated legal issues, acknowledging their lack of formal training, there is no cause for

extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.” Jourdan, 951 F.2d at 109. The Court’s order set a clear

deadline for Plaintiff to follow, and he nevertheless failed to adhere to that deadline, in violation

of both the local rules and the order itself. Accordingly, the first factor weighs in favor of

dismissal.

       As to the second factor, the Court finds that, because service was never issued, Plaintiff’s

failure to comply with the Court’s orders has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that his case would be dismissed if he

failed to comply with the deficiency order within the allotted timeframe [Doc. 4 p. 2]. Plaintiff’s

failure to comply with or respond to that order despite being placed on notice of the

consequences of non-compliance also weighs in favor of dismissal.

       Finally, the Court finds that any alternative sanctions would not be effective. Plaintiff

failed to respond to the deficiency order and otherwise has failed to monitor or pursue this action

in any way since notifying the Court of a change of address on June 25, 2018 [Doc. 3]. Any

further attempts to prod Plaintiff into compliance through the imposition of a lesser sanction than

dismissal would appear to be futile.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in

favor of the dismissal of this action. Accordingly, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure, this action will be DISMISSED with prejudice for want of prosecution and for



                                                  3
failure to comply with the Court’s orders and the local rules of court. McGore, 114 F.3d at 605

(if prisoner does not comply with a deficiency order, the district court must presume he is not a

pauper, assess the full amount of fees, and must order the case dismissed for want of

prosecution).

       In accordance with 28 U.S.C. § 1915(a)(3) and Rule 24 of the Federal Rules of Appellate

Procedure, the Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. Therefore, any application by Plaintiff for leave to proceed

in forma pauperis on appeal will be DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 4
